Matter of Yilmaz v Cachell (2015 NY Slip Op 03173)





Matter of Yilmaz v Cachell


2015 NY Slip Op 03173


Decided on April 15, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 15, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
LEONARD B. AUSTIN
SANDRA L. SGROI
BETSY BARROS, JJ.


2012-10440
 (Docket Nos. V-9991-09, V-9991-09/10A, V-3234-10)

[*1]In the Matter of Atalay G. Yilmaz, appellant,
vLaura S. Cachell, respondent.


Arza Feldman, Uniondale, N.Y. (Steven Feldman of counsel), for appellant.
Amy L. Colvin, Huntington, N.Y., for respondent.
Ballon Stoll Bader & Nadler, P.C., New York, N.Y. (Frederic P. Schneider of counsel), attorney for the child.

DECISION & ORDER
Appeal from an order of the Family Court, Nassau County (Hope Schwartz Zimmerman, J.), dated September 13, 2012. The order, insofar as appealed from, awarded the father supervised visitation with the subject child.
ORDERED that the order is affirmed insofar as appealed from, without costs or disbursements.
The Family Court providently exercised its discretion in directing that the father's visitation with the subject child be supervised. The determination has a sound basis in the record (see Matter of Morgan H. [Tamirra H.], 118 AD3d 997).
The father's contention that the Family Court erred in not conducting an in camera interview of the child is unpreserved for appellate review and, in any event, is without merit (see Matter of Rudy v Mazzetti, 5 AD3d 777).
The father's remaining contention is without merit.
RIVERA, J.P., AUSTIN, SGROI and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court